UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

Prec cerca wit ean me
4
An eee ma

JAN 2 2020"
Ly 2 TLS
16-cr-148 (AJN)

Isaiah Ellis,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

The hearing scheduled on a summons for violation of supervised release in this matter is

hereby rescheduled to January 16, 2020 at 10:00 a.m.

Dated: January z , 2020
New York, New York | be /< a.
f jh zo
AUSON J. NATHAN
United States District Judge

 

 

 

 

 
